                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


MICHAEL NIGRO,                                    :
                                                  :    Case No. 2:19-cv-03054
              Plaintiff,                          :
                                                  :    JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  :    Magistrate Judge Vascura
JOHN DOE, et al.,                                 :
                                                  :
                                                  :
              Defendants.                         :


                                          ORDER

       This matter is before the Court on Magistrate Judge Vascura’s October 11, 2019 Report

and Recommendation Dismissing Plaintiff’s Complaint Without Prejudice for a Failure to

Prosecute. (Doc. 7.) The Report and Recommendation gave the parties fourteen days to raise any

Objections. Neither side has filed an Objection to the Report and Recommendation, and the time

for doing so has now passed.

       Having reviewed the Report and Recommendation, the Court finds that Magistrate Judge

Vascura reached the correct conclusion. Accordingly, the Court ADOPTS Magistrate Judge

Vascura’s October 11, 2019 Report and Recommendation as this Court’s findings of fact and

conclusions of law. Plaintiff’s Complaint is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                            /s/ Algenon L. Marbley___
                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: November 12, 2019




                                              1
